Citation Nr: 1427734	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  12-16 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for cervical degenerative disc disease, status post resection radical neck and oral cavity.


REPRESENTATION

Appellant represented by:	Paul M. Goodson, Esquire


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION


The Veteran served on active duty from July 1984 to March 2010.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board notes that the Veteran was scheduled for a travel board hearing in March 2014.  However, in May 2014 correspondence, the Veteran withdrew his hearing request, and the Board will therefore proceed to adjudicate the appeal.  38 C.F.R. § 20.702(e).   

The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDING OF FACT

In a May 2014 letter, prior to the promulgation of a decision in the appeal, the Veteran, through his representative, indicated that he wished to withdraw his appeal to the Board.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met with regard to the issue of entitlement to an initial rating in excess of 10 percent for cervical degenerative disc disease, status post resection radical neck and oral cavity.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In May 2014, prior to the promulgation of a decision in the appeal, the Veteran's representative submitted a written request to withdraw the appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal as to the issue of entitlement to an initial rating in excess of 10 percent for cervical degenerative disc disease, status post resection radical neck and oral cavity is dismissed.



____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


